 


114 HR 445 IH: Transparency in Rule Making When Using Scientific Testing Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 445 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Bucshon introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 5, United States Code, to require that scientific studies used in a rule making be published, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Rule Making When Using Scientific Testing Act of 2015. 2.Required publication of scientific studies (a)In generalSection 553(b) of title 5, United States Code, is amended— 
(1)in paragraph (2), by striking and; (2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (4)any scientific research of which the agency is aware and which is relevant to the rule making.. 
(b)DefinitionSection 551 of title 5, United States Code, is amended— (1)in paragraph (13), by striking and; 
(2)in paragraph (14), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(15)scientific study means a study that— (A)applies rigorous, systematic, and objective methodology to obtain reliable and valid knowledge relevant to the subject matter involved; 
(B)presents findings and makes claims that are appropriate to, and supported by, the methods that have been employed; and (C)includes, appropriate to the research being conducted— 
(i)use of systematic, empirical methods that draw on observation or experiment; (ii)use of data analyses that are adequate to support the general findings; 
(iii)reliance on measurements or observational methods that provide reliable and generalizable findings; (iv)strong claims of causal relationships, only with research designs that eliminate plausible competing explanations for observed results, such as, but not limited to, random-assignment experiments; 
(v)presentation of studies and methods in sufficient detail and clarity to allow for replication or, at a minimum, to offer the opportunity to build systematically on the findings of the research; (vi)acceptance by a peer-reviewed journal or critique by a panel of independent experts through a comparably rigorous, objective, and scientific review; and 
(vii)consistency of findings across multiple studies or sites to support the generality of results and conclusions..  